DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on November 12, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1, 11-12, and 22-24 are pending.  Claims 1, 11-12 and 22-24 are under consideration in the instant office action. Claims 2-10  and 13-21 are canceled. A rejoinder of claims 12 and 22-24 is performed in the instant office action as set forth below. Claims 1, 11-12, and 22-24 are allowed.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Specification
The amendment to the specification filed on November 12, 2021 is acknowledged and entered.
Rejoinder of claims 12 and 22-24
Claims 1 and 11-12 are allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on June 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 24, 2020 between Groups I-III is hereby withdrawn.  Claims 12 and 22 directed to a hard capsule solution is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable subject matter. Additionally claims 23-24 directed to a method for preparing hard capsule is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 12.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The application is allowed as per the clear record of prosecution.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619